ACCEPTED
                                                                                                  01-14-01006-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                              7/8/2015 8:56:18 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                     IN THE COURT OF APPEALS OF TEXAS
                          FIRST JUDICIAL DISTRICT
                                                                              FILED IN
CHARLES RAY CARTER                            §                        1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                              §                        7/8/2015 8:56:18 AM
vs.                                           §          Case No.    01-14-01006-CR
                                                                       CHRISTOPHER A. PRINE
                                              §                                Clerk
STATE OF TEXAS                                §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:
        Appellant Charles Ray Carter, through counsel, moves the Court to extend time
to file his brief, due July 8, 2015, for the following reasons:
1.     Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Scott v. State, 01-15-
00054-CR; and Hill v. State, 01-14-00945-CR; as well as the instant case and has been
unable to complete the brief despite due diligence.
2.     This is the second request for an extension in this case.

       In view of the foregoing, Mr. Carter asks the Court to extend the time to file his
brief for 30 days, or up to and including August 7, 2015. This request is made in the
interest of justice and effective assistance of counsel and not for purposes of delay.

                                    Respectfully submitted,

                                    ALEXANDER BUNIN
                                    Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _________________________________
                                    MELISSA MARTIN
                                    Assistant Public Defender
                                    TX. Bar No. 24002532
                                    1201 Franklin St., 13th Fl.
                                    Houston, TX 77002
                                    email: melissa.martin@pdo.hctx.net
                                    713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on July 8, 2015.



                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin